

	

		II

		109th CONGRESS

		1st Session

		S. 349

		IN THE SENATE OF THE UNITED STATES

		

			February 10, 2005

			Mr. Domenici introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To provide for the appointment of additional judges for

		  the district of New Mexico.

	

	

		1.Additional judges for the

			 district of New Mexico

			(a)Permanent

			 district judgeships

				(1)In

			 generalThe President shall appoint, by and with the advice and

			 consent of the Senate, 2 additional district judges for the district of New

			 Mexico.

				

					(2)

					Technical and conforming amendment

					The table under section 133(a) of title 28, United States Code,

			 is amended by striking the item relating to New Mexico and inserting the

			 following:

					

						

							

								

									    “New Mexico

									8.”.

								

							

						

					

				

				(b)

				Temporary judgeship

				

					(1)

					In general

					The President shall appoint, by and with the advice and consent

			 of the Senate, 1 additional district judge for the district of New

			 Mexico.

				(2)Vacancy not

			 filledThe first vacancy in the office of district judge in the

			 district of New Mexico occurring 10 years or more after the confirmation date

			 of the judge named to fill the temporary district judgeship created by this

			 subsection, shall not be filled.

				

